Citation Nr: 0406856	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  99-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for irregular menstrual 
cycles. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from March 1991 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran's migraine headaches began in active service.

2.  The veteran does not have a disability that is manifested 
by irregular menstrual cycles.


CONCLUSIONS OF LAW

1.  Service connection for migraine headaches is warranted.  
38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

2.  A disability manifested by irregular menstrual cycles was 
not incurred in or aggravated by active military service, nor 
is it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.102 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The RO initially decided this claim before the enactment of 
the VCAA.  For this reason, there was procedural irregularity 
in the development of the claim in that the veteran was not 
provided with the information required under VCAA until after 
the initial decision.  However, as a result of the ongoing 
development of the claim, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  
The appellant was in fact provided with the information 
required under VCAA, and she had an opportunity to respond to 
the notices before the claim was re-adjudicated in April 
2003.  

In September 2002, the RO sent the veteran a letter providing 
the notices required under VCAA.  In the letter of September 
2002, the RO explained the information and evidence needed to 
substantiate her claim for service connection for migraine 
headaches and irregular menstrual cycle.  The letter also 
explained what portion of the evidence and information would 
be obtained by VA, noting, for example, that VA would attempt 
to obtain such things as medical records, employment records, 
and records of other Federal agencies.  With regard the 
claimant's responsibilities in the development of the claim, 
the September 2002 letter explained that the claimant needed 
to provide VA with such information as the names and 
addresses of persons and agencies having records relevant to 
the claim, along with a statement of the approximate time 
frames of the records.  Finally, the claimant was asked to 
tell VA about any information or evidence she wanted VA to 
try to get for her.  Thus, the letter of September 2002, as 
well as several other documents sent to the claimant during 
the course of the development of the claim, provided notices 
as required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated September 2002, or four years 
after the RO initially decided the case.  Both 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require that 
information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued after the 
September 2002 letter, and several medical reports from VA 
facilities were added to the record.  In February 2003, the 
veteran had a VA examination, and, in April 2003, the RO re-
adjudicated the claim based on the entire record and sent the 
veteran a supplemental statement of the case.

In conclusion, the claimant has been provided with notices as 
required under VCAA, and she has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have been met.  At this point, there is 
no reasonable possibility that further development would aid 
in the substantiation of the claim.  For this reason a remand 
for further development is not required.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).


II.  Headaches

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of headaches.  

At her January 1998 VA examination, the veteran reported that 
she served in Saudi Arabia and had severe headaches every day 
since 1993.  It was noted that the etiology of the veteran's 
symptoms were not clear and final diagnosis should be made 
after reviewing tests and consultations.

At her April 1999 RO hearing, the veteran testified that she 
started having headaches in 1994 shortly after her return 
from Saudi Arabia.  The veteran indicated that her headaches 
were daily with major ones once every couple of weeks.  She 
stated that sunlight brought on her headaches.  The veteran 
indicated that she had not had any neurological testing done 
in regard to the headaches.  

VA outpatient treatment records dated March 2000 show a 
provisional diagnosis of migraine.  In July 2001, the veteran 
was seen at the VA primary care clinic with complaints of 
migraine headaches and requested medication.  The veteran was 
prescribed Sumatriptan and Inderal and advised to take 
Naproxen during the attack.  The veteran was seen in February 
2002 at the VA primary care clinic asking for contraceptive 
pills; however, it was noted she had migraine headaches and 
she was warned that the pills could cause episodes of severe 
headaches and it was suggested that she find another means of 
contraception.  A February 2002 VA neurologic examination was 
normal and the impression was migraine without aura.  A March 
2002 VA MRI of the brain showed normal appearing brain with 
no evidence of tumor mass or a focal demyelinating process.  
There was no evidence of focal posterior fossa abnormality 
and no sign of cerebellopontine angle tumor.  A neurologic 
examination was normal.  

At his February 2003 VA neurological disorders examination, 
the veteran reported that she believed that her migraines 
began while she was in the service from 1991 to 1995.  She 
indicated that she had significant pain of moderate duration 
that was disabling almost every day.  She indicated that her 
headaches were frequent but reported no nausea or vomiting 
associated with the mild headaches, but with the severe ones 
there was.  The examination showed that deep tendon reflexes, 
motor examination, cranial nerves, and cerebellar examination 
were normal.  The diagnosis was migraine without aura.  The 
examiner opined that he believed that this disorder was 
service connected and there was no other apparent neurologic 
illness at the present time.

At her July 2003 Board video conference hearing, the veteran 
testified that she did not have headaches until she returned 
from the Persian Gulf.  She indicated that she never had 
headaches before that time.  The veteran indicated that she 
never went on sick call for her headaches.  

Analysis

In this case the medical evidence of record shows that the 
veteran has been diagnosed with migraine headaches.  A 
February 2003 VA examiner opined that the migraine headaches 
were service related.  Accordingly, the evidence supports the 
conclusion that the veteran's headaches began during service, 
and therefore, service connection for headaches is warranted.




III.  Irregular menstrual cycles

Background

Service medical records show that on her August 1990 Report 
of Medical History she reported no changes in menstrual 
pattern.  That was the first mention of menstrual pattern in 
her medical records.  It was noted that in August 1991 and 
July 1992, the veteran had a normal Pap smear with no 
complaints.  At her July 1993 examination, it was noted that 
the veteran had a condyloma and she was treated with 50 
percent TCA.  In December 1993, it was noted that her Pap 
came back showing a low-grade squamous intraepithelial lesion 
with mild dysplasia with HPV changes.  A colposcopy was done 
in December 1993 with a cervical biopsy and endocervical 
curettage, and the results showed koilocytotic atypia with 
mild dysplasia.  It is noted that the gynecologic examination 
of December 1993 was negative for condyloma.  It was noted 
that in February 1994 cryotherapy was done and in July 1994 a 
Pap smear showed inflammation with associated cellular 
changes.  In October 1994, the veteran complained of 
dyspareunia with documentation of normal menses about every 
28 days times 5 days long.  In September 1995, the veteran 
complained of dyspareunia and postcoital bleeding.  

At her January 1998 VA general examination, the veteran 
reported irregular menstrual cycle.
At her April 1999 RO hearing, the veteran testified that in 
regard to her irregular menstrual cycle she can be a couple 
of weeks late and as much as a couple of weeks early.  She 
indicated that most generally her periods last only from one 
to three days, but she did note that her periods were never 
really long in duration.  The veteran also described 
occasional ovary pain, which were unbearable.  She indicated 
that the pains would be so bad that they would shoot around 
her back and up her spine and made her sick to her stomach.  
The veteran testified that no doctor has diagnosed any 
specific condition that might be the cause of this 
irregularity.  The veteran indicated that she had no problems 
with her Pap smears until she came back from Saudi Arabia.

VA outpatient treatment records showed that in June 1999 the 
veteran complained of irregular cycles.  She reported 
irregular cycles had been going on for three to four years.  
In August 1999 the veteran complained of dyspareunia.  She 
was referred to the Women's Health Clinic and it was noted 
that the veteran was placed on birth control pills, 
originally for contraception but had a history of irregular 
periods.  The veteran reported that irregular periods started 
at age 21 or so, and started as less days and had less 
bleeding.  She indicated that it became less than 1-2 days of 
spotting only.  The longest time between was reported as 8 
weeks.  It was noted that starting on birth control pills 
normalized cycle but the veteran was now having daily 
migraines.  In October 1999 a laparoscopy was done which 
showed a web of adhesions on the omentum to the anterior left 
abdominal wall in what appeared to be the area of the 
previous cesarean section peritoneal opening and mild atypia.  
A November 1999 postoperative visit indicated that the 
veteran was doing much better and had decreased pain.  In 
February 2000 the veteran had a normal Pap smear.  In 
February 2002 a urogram IV was performed which found a 
persistent impression on the right superior aspect of the 
urinary bladder, suggesting deformity from extravesicular 
impression from enlarged uterine body or other pelvic mass, 
such as an ovarian cyst.  

A March 2002 transvaginal ultrasound from Marion General 
Hospital showed the uterus appearing within normal limits for 
size.  The endometrial stripe appeared to be at the upper 
limits of normal in size.  There were no significant 
abnormalities identified in the uterus, ovaries, or adnexa.  
No free fluid was identified in the cul-de-sac.  The 
impression was unremarkable study.  A urology clinic 
physician note dated April 2002 indicated that the veteran's 
urogram was reviewed.  It showed some kinking in the proximal 
ureters, but they filled up on subsequent films, and this 
represented no pathology.  

At her February 2003 VA examination, the veteran reported 
that her daughter was born in December 1996.  She indicated 
that her cycles were normally every 28 days and she bled 
moderate to light for five days.  Her subjective complaint 
was irregular menstrual cycle with pain in the ovarian area.  
She reported that she had seen a specialist in Fort Wayne, 
who stated it was from endometriosis she had for removal of 
scar tissue from a cesarean section.  She could not remember 
when those dates were.  The examiner noted that the veteran 
had difficulty putting any chronological order to any of her 
complaints.  In terms of irregularity, she indicated that 
most of the time she has had regular cycles, but occasionally 
she would miss a period altogether.  In the last three to 
four months, she indicated, she had irregular bleeding two 
times with bleeding every two weeks.  She reported the last 
period was normal.  The veteran indicated that when she was 
on birth control pills it seemed to regulate her cycles.  She 
stated that her vaginal discharge was normal.  She indicated 
that she had no fevers and stated that pain in the ovarian 
area would alternate sides.  She denied any type of bowel or 
bladder symptoms.  She did complain of dyspareunia.  The 
veteran indicated that it started in military service in 1997 
or 1998.  The veteran reported that intercourse was painful 
and it felt like a stabbing pain.  She also complained of 
pain in the ovarian area, and indicated it was frequent.  

The examination showed a very small scar in the umbilical 
area.  She also had several scars from where she had 
umbilical piercings.  It was noted that she did not have any 
type of cystocele or rectocele.  There was no prolapse.  On 
pelvic examination the external genitalia were normal.  No 
condyloma was noted at this visit and the vagina was pink.  
It was rugated and there was no excessive discharge.  The 
cervix had no significant discharge.  It did look like a 
nulliparous cervix because of the cesarean section.  There 
was no ectopy and was not friable.  There were no cysts.  It 
was not tender and the uterus was firm.  It was anterior with 
midline and mobile.  It was a normal size and shape.  The 
adnexa had no masses and no tenderness on palpation.  The 
impression was basically a normal pelvic examination.  A Pap 
smear was obtained and the results of that were within normal 
limits.  It did not show any atypia or dysplasia.  It was 
noted that a complete blood count was done in January 2003 
and it was essentially unremarkable.  The diagnoses included: 
irregular menstrual cycles by history, this has been off and 
on, at times controlled with oral birth control pills, 
however it was noted that she did not tolerate these 
secondary to migraine headaches; routine gynecologic 
examination with normal Pap and pelvic.

At her July 2003 Board video conference hearing the veteran 
testified that while she did not have a big difference in her 
menstrual cycle and actually notice it when she got out of 
service.  The veteran indicated that while in service she did 
not go to sick call for irregular menstrual cycles.  She 
indicated that she started noticing changes when she had her 
daughter in December 1996 and then started talking to doctors 
about it.  

Analysis

The veteran's February 2003 VA examination showed a very 
small scar in the umbilical area.  She also had several scars 
from where she had umbilical piercings.  It was noted that 
she did not have any type of cystocele or rectocele.  There 
was no prolapse.  On pelvic examination the external 
genitalia were normal.  No condyloma was noted at this visit 
and the vagina was pink.  It was rugated and there was no 
excessive discharge.  The cervix had no significant 
discharge.  It did look like a nulliparous cervix because of 
the cesarean section.  There was no ectopy and there was no 
friable.  There were no cysts.  It was not tender and the 
uterus was firm.  It was anterior with midline and mobile.  
It was a normal size and shape.  The adnexa had no masses and 
no tenderness on palpation.  The impression was basically a 
normal pelvic examination.  A Pap smear was obtained and the 
results of that were within normal limits.  It did not show 
any atypia or dysplasia.  It was noted that a complete blood 
count was done in January 2003 and it was essentially 
unremarkable.  The diagnoses included: irregular menstrual 
cycles by history, this has been off and on, at times 
controlled with oral birth control pills, however it was 
noted that she did not tolerate these secondary to migraine 
headaches; routine gynecologic examination with normal Pap 
and pelvic.

Although the veteran has complained of irregular menstrual 
cycles, there has been no diagnosis of an underlying 
disability.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that she is entitled 
to service connection for a disability manifested by 
irregular menstrual cycles.  However, the medical evidence 
clearly shows that she does not have a disability manifested 
by irregular menstrual cycles whether diagnosed or 
undiagnosed.  

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to service connection for irregular menstrual 
cycles is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



